J-S80010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                          OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

JOSE PADILLA,

                         Appellant                  No. 1548 EDA 2018


       Appeal from the Judgment of Sentence Entered April 12, 2018
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012998-2012


BEFORE: BENDER, P.J.E., BOWES, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED MARCH 12, 2019

     Appellant, Jose Padilla, appeals from the judgment of sentence of an

aggregate term of 30 to 60 years’ imprisonment, imposed after he entered

into a negotiated guilty plea to third degree murder, 18 Pa.C.S. § 2502(c),

conspiracy to commit murder, 18 Pa.C.S. § 903, and possession of an

instrument of crime, 18 Pa.C.S. § 907. We affirm.

     The trial court summarized the procedural history and factual

background of this case as follows:
           On May 15, 2014, [Appellant] entered into a negotiated
     guilty plea to third degree murder, … as a felony of the first
     degree, conspiracy to commit murder, … as a felony of the first
     degree, and possession of an instrument of crime[], … as a
     misdemeanor of the first degree.1
        1 [Appellant] pleaded guilty after the Commonwealth rested
        its[] case pursuant to an agreement with the
        Commonwealth. The agreement was that, in exchange for
        [Appellant’s] guilty plea and testimony against co-defendant
J-S80010-18


        Edwin Pichardo, he would receive no less than 30 to 60
        years’ confinement.

     On April 12, 2018[,]2 [Appellant] was sentenced to [20] to [40]
     years’ confinement for the third degree murder conviction and a
     consecutive [10] to [20] years’ confinement for the conspiracy
     conviction[,] for an aggregate term of [30] to [60] years’
     confinement.
        2 On November 6, 2015, [Appellant] waived his right to a
        speedy sentencing as he was to be a cooperating witness
        against a co-conspirator who had fled to the Dominican
        Republic.

     On April 16, 2018, [Appellant] filed a [m]otion for [m]odification
     of [s]entence on the ground that the court abused its discretion
     by failing to give adequate weight to [Appellant’s] extraordinary
     cooperation with the Commonwealth.            The [m]otion for
     [m]odification of [s]entence was denied without a hearing on May
     1, 2018.

     On May 30, 2018, [Appellant] filed a timely [n]otice of [a]ppeal to
     the Pennsylvania Superior Court.

     On July 5, 2018, [Appellant] filed a [Pa.R.A.P.] 1925(b)
     [s]tatement of [m]atters [c]omplained of on [a]ppeal, pursuant to
     an [o]rder of the [c]ourt….

                                    ***

     This case involves a murder for hire. Co-defendant Hector Rivera
     was hired by co-defendant Edwin Pichardo to kill Candido Hidalgo
     over a drug dispute. Rivera enlisted the aid of [Appellant]. Rivera
     and [Appellant] lay in wait outside the decedent’s house until he
     arrived home. [Appellant and Rivera] then accosted the decedent,
     stabbing him numerous times with two … separate knives. Rivera
     received thirty-thousand dollars in payment from which he
     distributed five-thousand [dollars] to [Appellant]. Both Rivera and
     [Appellant] gave statements to detectives in which each admitted
     to the conspiracy but blamed the other for the actual stabbing.

Trial Court Opinion (TCO), 8/9/2018, at 1-2 (headings omitted).

     Appellant presently raises a single issue for our review:
     Was the lower court’s aggregate sentence of 30 to 60 years[’]
     imprisonment an abuse of discretion in that it was manifestly

                                    -2-
J-S80010-18


      excessive since it failed to give adequate weight to [Appellant’s]
      extraordinary cooperation with the Commonwealth?

Appellant’s Brief at 4.

      By claiming that the trial court abused its discretion by imposing a

sentence   that   failed   to   adequately    weigh   his   cooperation   with   the

Commonwealth, Appellant challenges a discretionary aspect of his sentence.

See id. at 8. He argues that he “agreed to cooperate with authorities in a

drug[-]related murder at great risk to himself. [Appellant] agreed to waive

speedy sentencing for nearly four years and it was his cooperation and the

cooperation of his co-defendant that led to the mastermind of the murder

pleading guilty.” Id. at 9. He therefore asserts that the trial court abused its

discretion by not imposing “a more lenient sentence despite the negotiated

terms of [Appellant’s] plea.” Id. at 9-10 (citation omitted).

      No relief is due. This Court has explained that “[w]here a defendant

pleads guilty without any agreement as to sentence, the defendant retains the

right to petition this Court for allowance of appeal with respect to the

discretionary aspects of sentencing.         However, where a defendant pleads

guilty pursuant to a plea agreement specifying particular penalties, the

defendant may not seek a discretionary appeal relating to those agreed-upon

penalties.” Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa. Super.

2009) (citations omitted).      “Permitting a defendant to petition for such an

appeal would undermine the integrity of the plea negotiation process and

could ultimately deprive the Commonwealth of sentencing particulars for

which it bargained.” Id. (citation omitted). Here, Appellant “agreed during

                                       -3-
J-S80010-18



the guilty plea colloquy that the minimum sentence he would receive would

be 30-60 years’ incarceration.” TCO at 2 (citing N.T. Trial, 5/15/2014, at 90-

92; N.T. Sentencing, 4/12/2018, at 1-10). Accordingly, Appellant’s claim is

not reviewable, and we affirm his judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/19




                                    -4-